           Case 1:20-cv-00184-AWI-EPG Document 41 Filed 02/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                                       Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                           Plaintiff,                      ORDER REQUIRING COUNSEL FOR
12                                                         DEFENDANT ANDREW ZEPP TO SHOW
           v.                                              CAUSE WHY HE SHOULD NOT BE
13                                                         SANCTIONED FOR FAILURE TO
     ANDREW ZEPP, et al.,                                  APPEAR
14
                           Defendants.                     FOURTEEN (14) DAY DEADLINE
15
16
17
18          Plaintiff Vincent Turner, proceeding pro se and in forma pauperis, filed this action on

19   January 31, 2020, alleging claims pursuant to 28 U.S.C. § 1983 against Defendants Andrew

20   Zepp and Khaled A. Tawansy.

21          On August 28, 2020, the Court entered an Order Setting an Initial Scheduling

22   Conference and Requiring Initial Disclosures and Scheduling Conference Statements. (ECF

23   No. 26.) This order set an Initial Scheduling Conference for December 9, 2020, at 3:00 p.m.,

24   and noted that attendance at the Initial Scheduling Conference was mandatory. (Id.) The order

25   granted the parties leave to appear at the conference by telephone and provided instructions on

26   how to do so. (Id. at 2.) The order was served electronically on Defendant Andrew Zepp

27   through his counsel of record, John C. Bridges.

28

                                                       1
            Case 1:20-cv-00184-AWI-EPG Document 41 Filed 02/02/21 Page 2 of 2



 1          On December 10, 2020, after counsel for Defendant Andrew Zepp notified the Court of
 2   Plaintiff’s unavailability to participate in the scheduling conference, the Court issued an order
 3   resetting the scheduling conference for February 1, 2021, at 3:00 p.m. (ECF No. 38.) The
 4   parties were again provided instructions on how to appear telephonically. (Id.) The Court’s
 5   order was also served electronically on Defendant Andrew Zepp through his counsel of record,
 6   Mr. Bridges.
 7          The mandatory Initial Scheduling Conference was held on February 1, 2021, at 3:00
 8   p.m. as scheduled. Plaintiff appeared telephonically. Plaintiff noted that his institution had
 9   made him available despite the fact that the institution was on quarantine at the time.
10   Defendants Andrew Zepp and Khaled A. Tawansy failed to appear.
11          Accordingly, John C. Bridges, counsel for Defendant Andrew Zepp, IS HEREBY
12   ORDERED to show cause why he should not be sanctioned for failing to appear at the Initial
13   Scheduling Conference. Mr. Bridges shall file a written show cause response within fourteen
14   (14) days of the date of this order.
15          Failure to respond to this order may result in the imposition of sanctions.
16
17   IT IS SO ORDERED.

18
        Dated:      February 1, 2021                            /s/
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                      2
